FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BARRY L. MORRIS,                                 No. 09-70111

               Petitioner - Appellant,           Tax Ct. No. 14487-05

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Barry L. Morris, an attorney, appeals pro se from the tax court’s order

denying his petition for redetermination of federal income tax deficiencies for tax

years 1999, 2000, 2001, and 2002. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review for an abuse of discretion the tax court’s decisions

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
regarding the admission of evidence. Hudspeth v. Comm’r, 914 F.2d 1207, 1213

(9th Cir. 1990). We affirm.

      The tax court did not abuse its discretion when it declined to admit into

evidence documents that Morris belatedly produced to the Commissioner, without

explanation and in violation of the court’s standing pretrial order, after giving

Morris several extensions of time to present his case. See Tax Ct. R. 131(b)

(unexcused failure to comply with a standing pretrial order may subject a party to

sanctions, such as those provided in Tax Ct. R. 104); Tax Ct. R. 104(c)(2) (tax

court may issue an order prohibiting a party from introducing designated matters

into evidence); see also United States v. First Nat’l Bank of Circle, 652 F.2d 882,

886 n.5 (9th Cir. 1981).

      Morris’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-70111